[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT           FILED
                    ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                       AUGUST 18, 2010
                           No. 08-12829
                                                          JOHN LEY
                     ________________________
                                                            CLERK

               D. C. Docket No. 05-00558-CR-4-WSD-1

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

JOE LOUIS LOPEZ,
a.k.a. Jolly,

                                                       Defendant-Appellant,

JESUS HECTOR FLORES,
a.k.a. Cain,
                                                                 Defendant.

                     ________________________

              Appeals from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                           (August 18, 2010)
Before TJOFLAT and BARKETT, Circuit Judges, and BARZILAY,* Judge.

PER CURIAM:

       On November 15, 2005, agents of the Drug Enforcement Administration

(“DEA”) and officers of the Fulton County, Georgia Special Weapons and Tactics

(“SWAT”) team arrested Joe Louis Lopez, Roberto Garcia, and Romero Roel

Martinez. Later that day, the agents arrested Jesus Hector Flores and Luis

Fernando Trevino. On December 15, 2005, a Northern District of Georgia grand

jury returned a ten-count indictment1 against these five arrestees and Florentino

Villanueva-Castillo. Lopez, the appellant here, was charged in Counts 1, 6, 7, and

9. Count 1 charged all defendants with violating 21 U.S.C. § 846 by conspiring to

possess with intent to distribute at least five kilograms of cocaine from April 2005

to November 15, 2005, in violation of 21 U.S.C. § 841(a). Count 6 charged

Lopez, Martinez, and Villanueva with possession with intent to distribute and

distribution of at least five kilograms of cocaine on November 15, 2005, in

violation of § 841(a). Count 7 charged Flores, Martinez, Lopez, and Garcia with

possession with intent to distribute at least five kilograms of cocaine on November



       *
         Honorable Judith M. Barzilay, United States Court of International Trade Judge, sitting
by designation.
       1
           It was a superseding indictment, which we refer to for convenience as the indictment.

                                                 2
15, 2005, in violation of § 841(a). Count 9 charged Lopez with possession of a

firearm in furtherance of a drug trafficking crime and using, carrying, and

brandishing said firearm in violation of 18 U.S.C. §§ 924(c)(1)(A)(i),

924(c)(1)(A)(ii), and 2.

       Garcia, Martinez, Trevino, and Villanueva-Castillo pled guilty to several

counts of the indictment. Lopez and Flores elected to go to trial; it began on

January 7, 2008. Garcia and Trevino testified against them as prosecution

witnesses. On January 11, the jury found Flores and Lopez guilty as charged.

       On May 7, 2008, the district court sentenced Lopez to concurrent prison

terms of 292 months on Counts 1, 6, and 7, and a consecutive prison term of 60

months on Count 9. Flores was sentenced on July 11, 2008, to concurrent prison

terms of 400 months on Counts 1, 4, and 7, and 240 months on Count 2, and a

consecutive prison term of 60 months on Count 10.2 Flores appealed his

convictions and sentences, but voluntarily dismissed the appeal on November 30,

2009. Lopez also appealed; it is his appeal that we decide today. He challenges

his conviction on Count 9 and his sentences on Counts 1, 6, and 7.

                                               I.

       2
          The district court sentenced the remaining defendants to the following prison terms on
multiple counts: Garcia 177 months, Martinez 322 months, Trevino 177 months, and Villanueva-
Castillo 132 months.

                                               3
      In 2002, Flores was conducting a highly successful cocaine operation in

Memphis, Tennessee. Garcia and Martinez began working for him that year;

Trevino joined them within a year or so.3

      The Memphis operation was Flores’s focus until early 2005, when one of

Flores’s primary customers was arrested. At this point, Flores set up shop in

Atlanta, Georgia. Martinez, Garcia, Trevino, and Lopez came to Atlanta to help

him. The four men lived in a “stash house,” located at 5040 Erin Road in Atlanta.

They would receive cocaine in trucks from Mexico and store it. Per Flores’s

directions, they would deliver the cocaine to Flores’s customers and collect cash

payments in return. They communicated with Flores multiple times throughout

the day. Although Martinez, Garcia, Trevino, and Lopez mixed responsibilities,

each had primary responsibilities. Martinez served as Flores’s lieutenant and had

the primary responsibility of communicating with Flores. Lopez had the primary

responsibility of meeting the trucks delivering the cocaine, taking the cocaine to

customers, and collecting payments from customers. Garcia and Trevino had the

primary responsibility of counting and processing the payments that Lopez

collected.



      3
          Lopez briefly worked for Flores in Memphis as well.

                                               4
      From June 2005 until the November 15, 2005 arrests, DEA agents

performed a series of court-authorized wiretaps, which, by November 11, 2005,

included Martinez’s phones and a cell phone Flores used. On November 11,

Martinez received an instruction to deliver 20 kilograms of cocaine to “Tejano.”

Lopez prepared the cocaine and delivered it that night, under the agents’

surveillance, and received a cash payment. The wiretaps indicated that Lopez also

made a delivery that night of 20 kilograms of cocaine to “the Mailman,” who gave

him $200,000 for an earlier delivery.

      On November 15, DEA agents and members of the SWAT team raided the

stash house at 5040 Erin Road. A SWAT team officer, while climbing the stairs,

saw a man standing outside an upstairs bedroom and pointing a gun in his

direction. The officer fired three rounds at the man and fell backward down the

stairs. Although the DEA agents initially identified the man holding the gun as

Lopez, it was actually Garcia. The agents arrested Lopez, Garcia, and Martinez in

the house.

      The agents found three guns—two semiautomatic pistols and a

semiautomatic assault rifle—in the stash house, as well as loaded ammunition

clips for the pistols, boxes of ammunition for the assault rifle, 120 kilograms of

cocaine, $1.5 million cash, and cellular phones that were intercepted during the

                                          5
wiretaps. According to Garcia’s testimony, everyone living in the stash house

would have been able to use the guns, which were there “[f]or protection of the

house, [to] make sure we didn’t get robbed, anything of that nature.” Trevino and

Flores were arrested later that day.

                                          II.

      Lopez appeals his conviction on Count 9. He argues that the evidence was

insufficient to convict him on that count and seeks a judgment of acquittal.

      Count 9 of the indictment charged Lopez as follows:

             On or about November 15, 2005, in the Northern District of
      Georgia, the defendant,
                        JOE LOUIS LOPEZ, a.k.a. JOLLY;
      aided and abetted by others known and unknown to the grand jury,
      did knowingly possess a firearm in furtherance of a drug trafficking
      crime for which the defendant may be prosecuted in a court of the
      United States, that is, a violation of Title 21, United States Code,
      Sections 841(a)(1) and 846 as set forth in Counts One and Seven of
      this Indictment, and did use, carry, and brandish said firearm during
      and in relation to said drug trafficking crime; all in violation of Title
      18, United States Code, Section 924 (c)(1)(A)(i), 924 (c)(1)(A)(ii),
      and 2.

Section 924(c)(1)(A) provides in relevant part:

      [A]ny person who, during and in relation to . . . [a] drug trafficking
      crime . . . for which the person may be prosecuted in a court of the
      United States, uses or carries a firearm, or who, in furtherance of any
      such crime, possesses a firearm, shall, in addition to the punishment
      provided for such . . . drug trafficking crime—
      (i) be sentenced to a term of imprisonment of not less than 5 years;

                                          6
       (ii) if the firearm is brandished, be sentenced to a term of
       imprisonment of not less than 7 years; and
       (iii) if the firearm is discharged, be sentenced to a term of
       imprisonment of not less than 10 years.4

       Prior to trial, Lopez moved the district court pursuant to Brady v. Maryland,

373 U.S. 83, 83 S. Ct. 1194 (1963), to order the Government to provide him with

information pertinent to Count 9, in light of the Government’s admission that it

was Garcia, not Lopez, who pointed the gun at the officer during the stash house

raid. At the hearing on the motion, the prosecutor gave defense counsel the

information: Count 9 related to the possession of all three guns found at the stash

house, not just the pistol Garcia brandished. The district court then denied

Lopez’s motion as moot.

       The district court began the jury charge conference following the second-to-

last day of testimony and resumed it in the morning before the last day of

testimony. At the charge conference, the Government conceded that there was no

evidence showing that Lopez used or brandished a firearm on November 15. The

parties agreed to redact the “use” and “brandish” language from the indictment

and strike that language from the jury instruction on Count 9, leaving the offenses


       4
         Section 924(c)(2) defines “drug trafficking crime” for purposes of the subsection as
“any felony punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.), the
Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46.”

                                                7
of carrying a firearm in relation to a drug trafficking crime or possessing the

firearm in furtherance of the crime.5

       At the close of the Government’s case in chief, Lopez moved the court

pursuant to Federal Rule of Criminal Procedure 29 for a judgment of acquittal on

all counts. Specifically on Count 9, he argued that the evidence was insufficient to

establish the carrying and possessing allegations. The court granted Lopez’s

motion only with respect to the brandishing aspect of the Count 9 offense, which

the parties had already agreed to strike from the indictment, and denied his motion

in all other respects. Lopez renewed his Rule 29 motion at the close of all the

evidence; it too was denied. Lopez now contends that the court erred in denying

the motion as to the remaining allegations of the Count 9 charge.

       We review de novo whether there is sufficient evidence to sustain a

conviction. United States v. Gunn, 369 F.3d 1229, 1234 (11th Cir. 2004) (per

curiam) (citing United States v. Tarkoff, 242 F.3d 991, 993 (11th Cir. 2001)). In

conducting this review, we “view[] the evidence in the light most favorable to the

government, reversing only if no reasonable trier of fact could have found guilt

beyond a reasonable doubt.” Id. (citing Tarkoff, 242 F.3d at 993). To sustain a

       5
         The carrying and possessing crimes required a five-year minimum that could not run
concurrently with the drug trafficking sentence; the brandishing crime would have required a
seven-year minimum. See 18 U.S.C. § 924(c)(1)(A)(i)–(ii), (D)(ii).

                                               8
conviction under Count 9, the Government must have proved either that Lopez

carried a firearm “in relation to . . . [a] drug trafficking crime” or knowingly

possessed a firearm “in furtherance of” such crime. See 18 U.S.C. § 924(c)(1)(A).

Lopez’s convictions under 21 U.S.C. §§ 846 and 841 constitute the drug

trafficking crimes. See 18 U.S.C. § 924(c)(2). We find that the evidence was

sufficient to find Lopez guilty of the possession charge—a reasonable jury could

find both that Lopez knowingly possessed a firearm and that he did so in

furtherance of a drug trafficking crime—so we need not reach the question of

whether the evidence was sufficient on the carrying charge.6

       The government can prove possession through actual or constructive

possession, and possession can be joint or sole. Gunn, 369 F.3d at 1234 (citing

United States v. Crawford, 906 F.2d 1531, 1535 (11th Cir. 1990)). “To establish

constructive possession, the government must show that the defendant exercised

ownership, dominion, or control over the firearm or the vehicle concealing the

firearm.” Id. (citing Crawford, 906 F.2d at 1535).




       6
        “[P]ossession has a broader meaning than . . . carries.” United States v. Timmons, 283
F.3d 1246, 1252 (11th Cir. 2002) (internal quotations omitted).

                                              9
       The evidence here—specifically, Garcia’s testimony—was sufficient for the

jury to conclude that Lopez possessed a firearm constructively and jointly. Garcia

testified as follows:

       Q. Okay. Did [the guns] belong to you or did they belong -- were
       they sort of company guns?
       A. I mean, we bought them, but we just left them around the house
       just in case anybody needed to use a weapon for any sort of reason.
       Q. Did any of those guns, did they belong or were they bought by Joe
       Lopez?
       A. No, sir.
       Q. Did Mr. Lopez have access to them?
       A. Yes, sir.
       Q. Any anybody [sic] in the house would have been able to get to
       them if they needed them?
       A. Yes, sir.
       ....
       Q. They weren’t locked up?
       A. No, sir.

Garcia also testified that “on occasions [Lopez] had a weapon in his room.” Given

this testimony that Lopez could readily access the weapons in the house and had

done so, a reasonable jury could infer that he possessed a firearm.7



       7
           Count 9 of the indictment was likely brought against Lopez because of the
Government’s initial misidentification of Lopez as the person holding a gun at the top of the
stairs when the agents and SWAT team officers entered. The indictment, however, did not
specify that the charge was based on that gun or any particular gun allegedly possessed by Lopez.
It is our duty to determine whether, based on the evidence, a jury could have found that Lopez
possessed a gun, and we find that the jury could have; it is not our duty to question whether the
Government should have dismissed Count 9 when it learned that the person holding the gun at
the top of the stairs was Garcia.

                                               10
      To show that the possession was in furtherance of a drug trafficking crime,

“the prosecution [must] establish that the firearm helped, furthered, promoted, or

advanced the drug trafficking.” United States v. Timmons, 283 F.3d 1246, 1252

(11th Cir. 2002).

      The mere presence of a firearm in an area where a criminal act occurs
      is not a sufficient basis for imposing this particular mandatory
      sentence. Rather, the government must illustrate through specific
      facts, which tie the defendant to the firearm, that the firearm was
      possessed to advance or promote the criminal activity.

Id. (quoting United States v. Mackey, 265 F.3d 457, 461 (6th Cir. 2001)). Rather,

      [a]s the Second Circuit explained in United States v. Finley, 245 F.3d
199, 202 (2d Cir. 2001), there must be “a showing of some nexus
      between the firearm and the drug selling operation.” Id. The nexus
      between the gun and the drug operation can be established by the type
      of drug activity that is being conducted, accessibility of the firearm,
      the type of the weapon, whether the weapon is stolen, the status of the
      possession (legitimate or illegal), whether the gun is loaded,
      proximity to the drugs or drug profits, and the time and circumstances
      under which the gun is found. While these factors are not exclusive,
      they distinguish possession in furtherance of a crime from innocent
      possession of a wall-mounted antique or an unloaded hunting rifle
      locked in a cupboard.

Id. at 1253 (internal quotations and citations omitted).

      In Timmons, we found that the district court erred in setting aside a guilty

verdict; the evidence against Timmons—a “bullet proof vest, crack cocaine on the

stove and under the cushions of the couch, two fully loaded firearms on top of the


                                         11
oven and ammunition inside the oven in the living room of his apartment”—was

sufficient to satisfy the “in furtherance” element of a § 924(c) violation. Id.

Similarly, we conclude the evidence here was sufficient to sustain a § 924(c)

conviction. The guns were semiautomatic pistols and a semiautomatic assault

rifle, and the agents also found loaded ammunition clips for the pistols and boxes

of ammunition for the assault rifle. One hundred twenty kilograms of cocaine and

$1.5 million were also found in the house. The guns were stored in different areas

of the house and readily accessible to Lopez and the other workers. Moreover, the

workers lived in the house for the purpose of conducting a cocaine operation. In

sum, a reasonable juror could conclude from this evidence that Lopez possessed a

gun in furtherance of the drug trafficking crime for which he was convicted.8

                                              III.

       Lopez also appeals the sentences he received on Counts 1, 6, and 7. As

noted, the district court sentenced Lopez to 292 months’ imprisonment on those



       8
          Count 9 of the superseding indictment charged that Lopez violated § 924(c) “aided and
abetted by others.” To prove aiding and abetting, the prosecution must show “that a substantive
offense was committed, that the defendant associated himself with the criminal venture, and that
he committed some act which furthered the crime.” United States v. Hamblin, 911 F.2d 551, 557
(11th Cir. 1990). The defendant must “share[] the same unlawful intent as the actual
perpetrator.” Id. at 558. As explained in the text, a jury could have found Lopez guilty of the
substantive crime outlawed by § 924(c). Based on the same evidence, a jury could also find
Lopez guilty of the aiding and abetting charge.

                                              12
counts.9 He seeks a new sentencing hearing on the grounds that the district court,

in determining the adjusted offense level for the § 841(a) offense under the

Sentencing Guidelines, erred in denying his request for a minor role reduction

under U.S.S.G. § 3B1.2(b), and that his sentences were unreasonable.10

       Section 3B1.2(b) states, “[i]f the defendant was a minor participant in any

criminal activity, decrease [the offense level] by 2 levels.” The commentary to

this guideline defines a minor participant as someone “who is less culpable than

most other participants, but whose role could not be described as minimal.”

U.S.S.G. § 3B1.2 comment. (n.5). Lopez argued to the district court and now

argues on appeal that he was entitled to a minor role sentencing reduction because

he was merely a courier who took orders, provided physical labor, and exercised

relatively little discretion; he was being held accountable for a quantity of cocaine

       9
          Under the Sentencing Guidelines, the total offense level for Counts 1, 6, and 7 was 38,
and Lopez’s criminal history category was IV. Lopez requested a downward departure on his
criminal history category because he contended that a category of IV overrepresented his criminal
history. The district court agreed and departed downward to a criminal history category of III.
This yielded a sentencing range of 292 to 365 months’ imprisonment for the drug convictions.

       10
            Lopez also argues that the 21 U.S.C. § 851 sentencing enhancement he received based
on a 1994 conviction for 5 rocks of crack—which doubled Lopez’s mandatory sentence from 10
years to 20 years—resulted in a violation of the Eighth Amendment’s prohibition of cruel and
unusual punishment. We dispose of this argument in the margin, as it is foreclosed by Harmelin
v. Michigan, 501 U.S. 957, 994–95, 111 S. Ct. 2680, 2701 (1991) (“Severe, mandatory penalties
may be cruel, but they are not unusual in the constitutional sense, having been employed in
various forms throughout our Nation’s history.”). We also note that the district court exercised
its discretion to impose a sentence above the 20-year mandatory minimum.

                                               13
that he did not own or control; he was receiving a 5-year sentence for a firearm

that he did not possess; he had low intelligence; he was involved in the operation

for a relatively short time; and his role was relatively minor. The court disagreed,

finding from the evidence adduced at trial that while

      you can quibble about the relative culpability of Mr. Lopez vis-a-vis
      Mr. Garcia, Mr. Trevino, but he is not entitled to a 3B 1.2 (b)
      adjustment unless he was substantially less culpable than the average
      participant.
             And I think that the evidence is overwhelming that he was
      equally culpable with the average participants in this enterprise, and
      therefore I overrule the objection to the guideline calculation that
      denied him the minor role.

      We review a district court’s denial of a role reduction for clear error. United

States v. Alvarez-Coria, 447 F.3d 1340, 1343 (11th Cir. 2006) (per curiam). “Two

principles guide a district court’s consideration: (1) the court must compare the

defendant’s role in the offense with the relevant conduct attributed to him in

calculating his base offense level; and (2) the court may compare the defendant’s

conduct to that of other participants involved in the offense.” Id. The defendant

must prove his minor role by a preponderance of the evidence. See United States

v. Rodriguez De Varon, 175 F.3d 930, 939 (11th Cir. 1999) (en banc). But, “a

defendant is not automatically entitled to a minor role adjustment merely because




                                         14
she was somewhat less culpable than the other discernable participants.” Id. at

944.

       The district court did not clearly err in denying Lopez’s request for a minor

role reduction. Lopez was an instrumental part of the cocaine operation. He lived

in the stash house and was responsible for making cocaine deliveries and

collecting money, as well as for other activities—the evidence showed that the

workers interchanged duties. Moreover, he was held accountable only for the

cocaine he controlled. His argument regarding the firearm is also without merit

for the reasons discussed in part II, supra. The district court therefore properly

denied Lopez’s minor role reduction request.11

       We now turn to Lopez’s argument that his sentences for the drug

convictions are unreasonable. Lopez was subject to a 240-month mandatory



       11
           Lopez asserts in his brief that “[t]he district court was required to examine the relative
culpabilities, including the differing length of time spent in the conspiracy by different
participants, prior to expanding to the more generalized ‘average participant.’” The district
court, however, was not required even to conduct the inquiry of how Lopez’s conduct compared
with that of his co-defendants:

       First, and most importantly, the district court must measure the defendant’s role
       against the relevant conduct for which she was held accountable at sentencing; we
       recognize that in many cases this method of analysis will be dispositive. Second,
       the district court may also measure the defendant’s role against the other
       participants, to the extent that they are discernable, in that relevant conduct.

Rodriguez De Varon, 175 F.3d at 945 (emphasis added).

                                                 15
minimum on the drug convictions, and the Guidelines range was 292 to 365

months.12 The district court sentenced him to prison terms of 292 months—the

bottom of the Guidelines range. Lopez argues that his sentences are procedurally

and substantively unreasonable. Whether the district court imposed reasonable

sentences is reviewed for abuse of discretion. Gall v. United States, 552 U.S. 38,

51, 128 S. Ct. 586, 597 (2007). “[T]he party who challenges the sentence bears

the burden of establishing that the sentence is unreasonable.” United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam).

      Lopez argues that his sentences are procedurally unreasonable because the

district court based them on two clearly erroneous facts: that Lopez was an equal

participant to Trevino and Garcia and that 292 months was a more effective

deterrent than 240 months. The finding on Lopez’s culpability was not clear error

given that Lopez lived in the stash house and sometimes changed roles with the

other workers. Lopez offered no evidence to support his deterrence argument, and

it therefore fails, because he bore the burden of proof on it.

      Lopez argues that his sentences are substantively unreasonable because they

are greater than necessary given his intellectual capacity, role in the offense, his



      12
           See supra note 9.

                                          16
criminal history (his criminal history was category III, even though he had only

one prior felony conviction), and his age. Regarding his criminal history, the

district court properly considered it and departed downward from a criminal

history category of IV to III. The sentences imposed were at the bottom of the

Guidelines range even after the downward departure. Although we are not

required to presume Lopez’s sentences are reasonable because they were imposed

within the Guidelines sentencing range, we “ordinarily . . . expect a sentence

within the Guidelines range to be reasonable.” Id. We are not persuaded that

Lopez’s intellectual capacity, role in the offense, or age demanded below-

Guidelines sentences, or that the district court abused its discretion by failing to

impose such sentences.

                                          IV.

      For the foregoing reasons, Lopez’s conviction on Count 9 and his sentences

on Counts 1, 6, and 7 are

      AFFIRMED.




                                          17